DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 24-43 have been cancelled.
Claims 44-63 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/13/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/13/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims provide improvements to technology, such as by improving the inconsistency of information between the dealership’s website and actual inventory, and by providing a transition matrix to compare non-numeric features to improve the inconsistencies of expert views. Arguments are also made that the instant claims are not directed to either certain methods of organizing human activity or mental processes as there are no advertising, marketing, or sales activities, and receiving data from external data sources, inputting the data into a machine learning algorithm, generating feature vectors, etc. cannot be performed by the human mind. Comparisons are made to Enfish, DDR Holdings, and McRO  in that a specific implementation of a solution to a technical field is being performed, and that it is necessarily rooted to a technology.
Examiner respectfully disagrees. The instant application is directed to responding to a query for a vehicle matching a user’s query and the algorithm to how the vehicle is matched to the query, which is a marketing concept. Furthermore, the matching of vehicles in a list to best match a query is a mental process. While the human mind does not use a machine learning algorithm, machine learning is just an automation of an algorithm on a computer with a feedback loop, and represents a mathematical operation. The algorithm recited in the instant claims merely automates human judgment of matching vehicles as an algorithmic operation to be implemented on a computer. The inconsistencies of information on a website vs an inventory is not a technical problem, but a business problem of the dealer. Additionally, the improvement to people saving time and money because they are able to obtain more accurate and consistent information is not a technical problem or solution. The improvement of accuracy and consistency is not solving a technical problem, but a problem of differing human opinions, and only reflect improvements in the abstract idea itself.
The comparisons to Enfish are also inapposite. The courts have found Enfish to be eligible because the claims were directed to a specific improvement to the way computers operate, which functioned differently than conventional databases. There was more than just simply implementing an abstract process to a computer as the “self-referential table” of Enfish provided a specific type of data structure that improved the way a computer stores and retrieves data in memory. The instant claims provide no such improvements to computer operations. Mathematical and commercial process are merely implemented on a computer to be performed over a network, and the ability of the computer is unchanged. Any improvement in the instant claims is to the abstract process of identifying similar vehicles itself.
The comparisons to DDR Holdings is also inapposite. The case of DDR Holdings was necessarily rooted to computer technology because the routine functionality of a link was changed, which is inherent to computer technology. The routine functionality of the link was changed to direct a visitor to an automatically-generated hybrid webpage that combines the visual “look and fell” elements of the host website and product information from a third-party merchant’s website and allow visitors to purchase McRO court decision was that the claims were clearly directed to an improvement in computer-related technology (allowing computers to product “accurate and realistic lip synchronization and facial expressions in animate characters). The instant claims do not claim such a technical improvement, but are directed to improvements to an algorithm for identifying the most similar vehicles to a query.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-63 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 24-50 are directed to a system, which is an apparatus. Claims 51-56 are directed to a computer program product comprising at least one non-transitory computer readable medium, which is an article of manufacture. Claims 57-63 are directed to a method, which is a process. Therefore, claims 44-63 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 44 as representative, claim 44 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend to a consumer:
generate, by the machine learning engine, consumer decision models for corresponding sets of inquiry vehicle data in the training data, wherein the generating comprises: 
identifying a specific vehicle configuration for the inquiry vehicle, 
generating, for each set of inquiry vehicle data, a corresponding feature vector corresponding, wherein the feature vector includes feature values of the training vehicle data transformed into a numerical format, 
determining, for each of a plurality of sets of inventory data, a corresponding similarity score with respect to the inquiry vehicle data, each of a sets of inventory vehicle data having a corresponding feature vector which includes feature values of the corresponding inventory vehicle data transformed into a numerical format, wherein determining the similarity score includes 
determining for each non-null feature a similarity score contribution by calculating a product of a corresponding feature weight and a corresponding bias function, wherein the bias function is dependent upon values of the inquiry vehicle feature vector and the inventory vehicle feature vector corresponding to the feature 
combining the similarity score contribution for each non-null feature into a similarity score for the set of inventory vehicle data with respect to the set of inquiry vehicle data; 
generate a first feature vector corresponding to the vehicle features extracted from the electronic query, wherein the first feature vector represents a first vehicle; 
retrieve, from one or more of the disparate external data sources via the network, inventory data record representing a plurality current dealer inventory vehicles; 
generate, for each of the dealer inventory vehicles, a corresponding feature vector; 
apply the consumer decision models to generate a similarity score for each of the inventory feature vectors with respect to the first feature vector, including determining for each non-null feature value of the inventory feature vector a similarity score contribution by calculating a product of the corresponding feature weight and the corresponding bias function, and combining the similarity score contribution for each non-null feature value into a similarity score for the inventory feature vector with respect to the first feature vector; 
identify one or more of the dealer inventory vehicles which are similar to the first vehicle based on the corresponding similarity scores for the inventory feature vectors; 


Furthermore, the limitations amount to mental process that can be performed in the human mind (e.g. observation, evaluation, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 24 does recite additional elements, such as the steps of:
machine learning engine;
executing on the at least one server machine;
input to a special-purpose machine learning algorithm of a machine learning engine executing on at least one server machine training data received from the disparate external data sources via the network, the training data created from historical vehicle transaction data; 
train the machine learning engine using the training data, the training comprising adjustment of weights associated in the machine learning engine with corresponding vehicle feature data;
deploying the trained machine learning engine via a network to a website;
evaluate the performance of the machine learning engine in modeling the consumer decisions, wherein if the performance does not meet a threshold performance requirement the feature weights are adjusted and the modeling is repeated, and wherein if the performance meets the threshold performance requirement the machine learning engine is deployed via a network to a website; 
provide to the deployed machine learning engine an electronic query about vehicle features received from the client device via the website;
present in real time in response to the electronic query the one or more identified dealer inventory feature vectors to the client device via the website.

Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
As discussed in paragraphs [0112-0115] of Applicant’s specification, Figure 5, and Figure 1, the recommendation engine is software that is connected to several data sources to analyze such data to determine recommendations that have the highest likelihood of resulting in a purchase. Furthermore, as discussed in Applicant’s specification, paragraphs [0140-0152] and Figure 8, the device performing the steps of the claims can be any generic device involving some processor, memory, and network interface. The high level of generality in the disclosure of the device implies that any generic computer device can be used to implement the steps of the instant claims, and the device merely serves as an attempt to generally link the abstract idea to a technological environment in an effort to monopolize the abstract idea.  
In view of the above, under Step 2A (Prong 2), claim 24 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 44, taken individually or as a whole, the additional elements of claim 24 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when considered as an ordered combination, the additional elements of claim 44 do not add anything further than when they are considered individually.
In view of the above, representative claim 24 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 51 (computer program product comprising at least one non-transitory computer readable medium) and independent claim 57 (method), the claim recites substantially similar limitations as set forth in claim 44. The additional elements of claim 44 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 44 (system). As such, claims 51 and 57 are rejected for at least similar rationale as discussed above.

Dependent claims 45-50, 52-56, and 58-63 recite further complexity to the judicial exception (abstract idea) of claim 44, such as by further defining the algorithm for determining inventory vehicles to recommend. Thus, each of claims 45-50, 52-56, and 58-63 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 45-50, 52-56, and 58-63 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 44, 51, and 57.


Allowable Subject Matter
The claims are allowable over the prior art as indicated in the previous Office Action mailed on 1/8/2020.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625